Action on the merits
Notice of AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Restriction/election
The amendment and response to the restriction requirement filed September 19, 2022, in response to the office action sent August 4, 2022, is acknowledged. The applicants’ election of group I, embodiment 1, reproductions 1.1-1.7 without traverse is acknowledged.
Per the election made, groups II-IV, reproductions 2.1-2.7, 3.1-3.7, 4.1-4.7, and 5.1-5.7, of the originally filed reproductions are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being for nonelected designs. 
In the response, the applicant cancelled the nonelected reproductions and filed a replacement specification cancelling the descriptions of the nonelected reproductions. No new matter was added. 
The replacement reproductions 1.1-1.7 are now considered.
Objection to the specification
For clarity of the claim, the statement describing the meaning of the broken lines should be amended to read:
-- The features shown in broken lines in the drawings depict environmental subject matter and form no part of the claimed design. --
If the applicants intend to differentiate any intended boundary lines from environmental subject matter to provide antecedent basis for a future amendment, the applicants should use a different broken line type, such as a dot-dash broken line type, to show the boundary lines, and include a description of the meaning of the dot-dash broken lines in the specification, immediately preceding the claim, along with the description of the even-length broken lines that depict environmental subject matter. See Manual of Patent Examination Procedure (MPEP) § 2920.04(a)(III) and § 2920.05(c).
Objection to the reproductions
The reproductions are objected to because there is an extraneous mark shown on top of the lower circular feature in figure 1.1 that is not shown in 1.6, as a result of an apparent drafting error. To overcome this objection, the applicants should amend figure 1.1 by removing the extraneous mark. See the following annotated drawing.

    PNG
    media_image1.png
    632
    856
    media_image1.png
    Greyscale

Rejection under 35 U.S.C. 102(a)(1)
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by China patent CN-306538413-S filed December 16, 2020, and published May 14, 2021, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. See line item 12 in the applicants’ Information Disclosure Statement foreign patent documents section, and the copy of CN-306538413-S filed by the applicants.
The appearance of CN-306538413-S is substantially the same as that of the claimed design. See International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
In International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1239-40, 93 USPQ2d 1001, 1005 (Fed. Cir. 2009), the Federal Circuit held that the ordinary observer test, the test used for infringement, is "the sole test for anticipation." Under the ordinary observer test, “if, in the eye of an ordinary observer, giving such attention as a purchaser usually gives, two designs are substantially the same, if the resemblance is such as to deceive such an observer, inducing him to purchase one supposing it to be the other, the first one patented is infringed by the other." See Gorham Co. v. White, 81 U.S. at 528. See MPEP § 1504.02.

    PNG
    media_image2.png
    798
    857
    media_image2.png
    Greyscale

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871). The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article' s design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so minor differences cannot prevent a finding of anticipation. See Int' l Seaway supra.
Overcoming the rejection under 35 U.S.C. 102(a)(1)
The applicants may attempt to overcome the rejection under 35 USC 102(a)(1) by:
Persuasively arguing that the claim is patentably distinct over the prior art, or
Amending the claim to patentably distinguish over the prior art, or
Perfecting a benefit claim under 35 USC 119 or 35 USC 120, or
Filing an affidavit or declaration under 37 CFR 1.130.
The applicants are reminded of the one-year grace period afforded under 35 U.S.C. 102(b)(1) for disclosures with a prior public availability date.
Conclusion
The art of record not relied upon is cited as cumulative art. The claim is rejected under 35 U.S.C. 102(a)(1). There are objections to the specification and the drawings.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVA P ADAMS whose telephone number is 571-272-6479. The examiner can normally be reached Monday-Friday, 11 a.m. to 7 p.m. ET.
Examiner interviews are available via telephone, in-person, or via video conferencing using a USPTO-supplied collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, or for more information, visit www.uspto.gov/PatentCenter. Visit www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/APA/				Examiner, Art Unit 2913

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913